Citation Nr: 1034275	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-39 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to January 
1987.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was granted service connection for bilateral hearing 
loss in a November 2007 rating decision.  

During a November 2007 VA audiology examination, the Veteran 
reported exposure to aircraft noise during active duty in the Air 
Force Reserves.  He also reported fifteen years of civilian work 
as an aircraft mechanic, and a history of hunting and shooting.  
In regard to tinnitus, he complained of constant, bilateral, 
moderate static, which he first noticed ten years prior and 
attributed to noise exposure.  The examiner opined that it is not 
as likely as not that the Veteran's tinnitus is related to his 
military service.  The examiner noted that the Veteran reported 
first noticing tinnitus ten years prior, which would have been 
many years after his separation from the military, and that the 
Veteran would have had a significant amount of non-military noise 
exposure as an aircraft mechanic and a hunter/shooter.  

The Veteran contends that his current tinnitus is secondary to 
his service-connected bilateral hearing loss.  The Board is 
required to consider all issues, and theories of entitlement, 
raised by the appellant.  See Robinson v. Peake, 21 Vet. App. 545 
(2008), citing Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).

There is evidence that hearing loss may cause tinnitus.  National 
Institute on Deafness and Other Communication Disorders, National 
Institute of Health; 
http://www.nidcd.nih.gov/health/hearing/tinnitus.

In light of the Veteran's contentions and the evidence of record, 
another VA examination and opinion are needed.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who provided the 
November 2007 VA examination to determine 
whether the Veteran's current tinnitus was 
caused or aggravated by the service connected 
hearing loss.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the Veteran's current tinnitus was 
caused or aggravated by the service connected 
bilateral hearing loss.

The examiner should review the claims folder 
and provided a rationale for all opinions and 
conclusions expressed.  The examiner is 
advised that the Veteran is competent to 
report injuries and symptoms and that his 
reports must be considered in formulating the 
requested opinions.  

If the examiner cannot provide an opinion 
without resort to speculation, the examiner 
should provide an explanation as to why this 
is so and whether there is additional 
evidence that would permit the opinion to be 
provided.

If the November 2007 examiner is not 
available, another qualified medical 
professional should review the claims file 
and provide the necessary opinions.  If 
further examinations are needed, they should 
be provided.

3.  If the benefit sought on appeal is not 
granted, a supplemental statement of the case 
should be issued.  The case should be 
returned to the Board, if otherwise in order.
   
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


